Citation Nr: 1712312	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  16-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include an posttraumatic stress disorder (PTSD), bipolar disorder, unspecified depressive disorder, and unspecified alcohol-related disorder (also claimed as personality disorder and psychotic depressive reaction). 

2. Entitlement to service connection for lumbar L4-L5 disc degeneration (hereinafter "low back disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied claims of service connection for an unspecified depressive disorder and unspecified alcohol-related disorder (also claimed as personality disorder and psychotic depressive reaction); lumbar L4-L5 disc degeneration; and PTSD. 

With respect to the claim for an acquired psychiatric disorder, the Board notes that the RO separately addressed and adjudicated the claims of service connection for an unspecified depressive/alcohol disorder and PTSD. See December 2014 rating decision and August 2016 statement of the case.  The Veteran only perfected an appeal on the unspecified mental disorder issue. See VA Form 9.  Regardless, in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadly construed this claim for an acquired psychiatric disorder however diagnosed.  

Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida. 

The Veteran offered testimony at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript is in the record.

The issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

1. Obtain SSA Records and Outstanding VA and Private Treatment Records

The record reflects that the Veteran has recently applied (or re-applied) for Social Security Disability Income (SSDI) through the Social Security Administration (SSA).  See July 2016 VA Social Work Notes.  These records may be relevant to the issues on appeal and should be obtained upon remand. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Additionally, during his hearing before the undersigned, the Veteran reported that he previously received mental health treatment from a private facility in Stockton, California; treatment for his back through Kaiser Permanente; and current/ongoing treatment for mental and back issues at the VAMC Bay Pines (Lakeside clinic)(note: records are current through July 2016).  As these outstanding records may be relevant to the issues on appeal, the AOJ should attempt to obtain them upon remand. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

2. Obtain Addendum Opinions 

With respect to the low back, the Veteran testified that he first injured his back in the Navy while working in the paint locker (carrying 5-gallon buckets on his back) and again when he was snorkeling (being thrown up against coral).  Service treatment records (STRs) reflect that the Veteran was treated for low back symptomatology on no fewer than nine occasions during active service.  Diagnoses included low back strain, paraspinal muscle strain, back trauma, pulled erector spinae, and low back soft tissue injury.  A July 1986 x-ray of the lumbar spine showed Schmorl's nodes.  A February 1987 re-enlistment examination documented complaints of pulled back muscles.  The examiner noted that the Veteran had fallen on a ladder well four months prior and sustained low back strain.  The separation Report of Medical History noted intermittent back pain and a history of recurrent back pain. 

After service, the VA treatment records dated in April 1999 show that the Veteran reported chronic back pain since an injury in-service; he also reported intermittent back pain in February 2000. 

The Veteran underwent a VA spine examination in December 2014, at which time he was diagnosed with lumbar L4-L5 disc degeneration.  (Note: a May 2015 VA MRI confirmed lumbar degenerative disc lumbar spondylosis with large central disc herniation at L4-5).  The examiner opined that the back condition was not related to service.  He reasoned that the Veteran had not been diagnosed with a chronic lumbar condition in-service; that he self-reported low back pain 20 years after separation; that he was diagnosed with lumbar disc degeneration 24 years after service; and that disc disease was a common age-related development in approximately 40 percent of adults.  The December 2014 VA examiner did not, however, address the Veteran's statements as to the onset of his low back symptomatology (i.e., in-service), nor did he address any of the numerous in-service instances of treatment for low back pain and low back injury/trauma, to include the service examiner's notation of intermittent low back pain on the separation Report of Medical History.  The examiner also did not address the significance of the Schmorl's nodes identified on a July 1986 x-ray of the lumbosacral spine.  

The August 2016 SOC reflects that an addendum VA opinion was obtained on July 28, 2016.  Significantly, however, the Board is unable to locate the actual opinion in the claims file; this opinion must therefore be uploaded to VBMS for the Board's review on remand.  

Further, based on the RO's recitation of the addendum opinion, it appears the July 2016 examiner continued to not address the Veteran's statements as to onset and chronicity of low back symptoms throughout service, as well as the numerous STR entries documenting treatment for low back symptoms after sustaining various back trauma/injuries.  In short, the examiner provided no rationale for his finding that the STRs did not show a chronic lower back condition.  The addendum opinion also apparently found that while the Veteran had Schmorl's nodes on x-ray testing in-service, subsequent testing in 1987 did not confirm this finding and it was not identified on an imaging study in May 2014.  The examiner did not, however, specifically address whether the Schmorl's nodes (L3-L4) identified in-service were somehow etiologically related to the currently diagnosed lumbar L4-L5 disc degeneration or degenerative disc lumbar spondylosis with large central disc herniation at L4-5.  

For these reasons, an additional addendum opinion to determine the etiology of the Veteran's variously diagnosed low back conditions is also in order. 

Psychiatric Claim 

With respect to the claim for an acquired psychiatric disorder, STRs reflect that the Veteran attempted suicide and that he was administratively discharged due to a personality disorder.  STRs also show that the Veteran sustained an electrical shock from a 440 volt outlet in October 1987.  This is significant because the Veteran claims, in part, that his psychiatric disorder is related to this in-service incident.  

VA psychiatric treatment records and a December 2014 VA mental examination confirm current diagnoses of bipolar disorder, unspecified depressive disorder, alcohol dependence, and personality disorder NOS.  A PTSD diagnosis is not currently shown by the record.   

The Veteran underwent a VA mental examination in December 2014 at which time the examiner diagnosed unspecified depressive disorder and unspecified alcohol-related disorder.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's sole rationale was that the Veteran had a personality disorder "which is not a clinical disorder, during the military."  The examiner did not provide an etiology opinion with respect to any of the currently diagnosed acquired psychiatric disorders. 

The Veteran underwent a VA PTSD examination in July 2016, at which time the examiner confirmed unspecified depressive disorder and unspecified alcohol-related disorder diagnoses.  The examiner expressly found that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD and it was noted that not even the Veteran, himself, believed that he had PTSD.  The examiner again provided an opinion regarding the personality disorder ("It is unlikely that his Personality Disorder is the result of his electric shock due to many of the behaviors, i.e., fighting, being expelled occurring before the electric shock"), but did not address the etiology of any of the other diagnosed and/or claimed psychiatric conditions.  

In addition to the above VA medical opinions, the record contains a July 2015 letter from M.D.L., "Ph.D. retired," in which it was noted that the Veteran had serious mood swings that "mimic manic/depressive disorder."  M.D.L. stated that she found no evidence of PTSD.  She then went on to state, "This abrupt and permanent change to his personality coincides with the incident of electrical shock of over 600 volts aboard the Naval ship.  The brain injury was probably not treatable at the time or now.  As most brain injuries are not.  It is permanent.  This was a life altering event."  (Note: the issue of entitlement to service connection for a traumatic brain injury is being referred to the AOJ for appropriate action as indicated in the Introduction portion of this decision). 

The Board finds that further development is warranted with respect to the Veteran's claim for an acquired psychiatric disorder.  As noted, the VA examiners did not address whether the diagnosed depressive disorder (diagnosed on VA examination) and bipolar disorder (diagnosed by a VA psychiatrist - see, e.g., June 2016 VA Psychiatry Note by Dr. D.) are related to service.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Accordingly, another opinion addressing direct service connection is warranted.  

Further, the Board recognizes that a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and; therefore, cannot be service connected. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  However, the provisions of 38 C.F.R. § 4.127 provide that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The VA opinions of record do not address this aspect of the claim, and thus, the Board finds that a new VA opinion is warranted.  See Barr, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Upload to VBMS for the Board's review the entirety of the July 28, 2016, VA Spine addendum opinion. 

2. Obtain any relevant records, to include any decisions and underlying records, related to disability claims filed with SSA.  All reasonable attempts should be made to obtain such records.  

3. Contact the Veteran and request provision of information as to any private medical treatment for psychiatric and low back disabilities, to specifically include psychiatric treatment from a private facility in Stockton, California, and Kaiser Permanente records. 

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

4. Associate with the record all VA treatment records from the VAMC Bay Pines and Lakeside Clinic not already of record, and for the period from July 2016.

5. Return the claims file to the provider of the opinion in the July 2016 VA mental/PTSD examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must address the following: 

a. As for the previously diagnosed personality disorder, the examiner should opine as to whether that disorder was subject to a superimposed disease or injury in-service that resulted in a current acquired psychiatric disability, to include depressive and/or bipolar disorder.

In answering the foregoing, the examiner should consider and address: (1) the Veteran's suicide attempt in-service; (2) his reports of sadness/depression during service (see Board hearing transcript); (3) the electrical shock/electrocution he sustained in October 1987 and his reports of a change in personality after the electrical shock; and (4) the post-service treatment records showing a myriad of psychiatric diagnoses following service, and whether such evidence supports a finding that a disability was superimposed upon the personality disorder during service.

b. As for any identified acquired psychiatric disorder, including (i) depressive disorder and (ii) bipolar disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the acquired psychiatric disorder is the result of service, or is otherwise causally related to his service, to include as a result of the suicide attempt, experiencing an electrical shock in-service in October 1987, and/or his *described stressor? 

*It should be noted that the Veteran served aboard the USS Okinawa during active service; the ship's history reflects that the USS Okinawa deployed to the Persian Gulf in support of mine sweeping operations in October 1987 to April 1988, while the Veteran was aboard.  Based on this information, a verified stressor has been conceded in this case.

In answering the foregoing, the examiner must consider the Veteran's service treatment records, VA treatment records, any available private treatment records, and with consideration of the Veteran's lay statements regarding in-service depression, attempting suicide, and experiencing personality changes following the October 1987 electrocution.  

c. As to the diagnosed alcohol dependence, the examiner must opine as to whether it is at least as likely as not that the alcohol abuse disorder is caused by, aggravated by, or a symptom of any of the Veteran's other psychiatric disorders.  If the examiner finds that the Veteran has an alcohol dependence disorder that is aggravated by another psychiatric disorder, the examiner must attempt to establish a baseline level of severity of the alcohol dependence disorder prior to aggravation by the psychiatric disorder.

All opinions must be accompanied by an explanation to support the opinions. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6. Return the December 2014 VA spine examination and July 2016 addendum opinion to the VA examiner who conducted the examination for another addendum opinion. If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

Following a review of the evidence of record, with attention to the service treatment records, post-service, medical evidence, and lay statements, including the Veteran's statements regarding onset of low back problems during service, the examiner must then provide an opinion as to whether it is at least as likely as not that any previously or currently diagnosed low back disorder had its onset in-service, is the result of service, or is otherwise causally related to service. 

*The examiner is also asked to opine as to whether the Schmorl's nodes identified by x-ray in-service represented an early onset/manifestation of, or otherwise caused the Veteran's currently diagnosed lumbar degenerative disc disease.  

In providing this opinion, the examiner must specifically consider and discuss the Veteran's service treatment records which show numerous in-service instances of treatment for low back pain and low back injury/trauma, to include the service examiner's notation of intermittent low back pain on the separation Report of Medical History, and a VA outpatient treatment record dated in April 1999 which shows the Veteran complained of back pain since service.  

A complete rationale for all opinions rendered must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

7. Then readjudicate the remanded issues.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




